DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/Restrictions
Applicant’s election without traverse of Invention I and Species IB (Claims 1-2, 6-9, & 12-14 in the reply filed on (7-11-2022) is acknowledged. Accordingly, claims 3-5, 10-11 & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the same reply filed on (7-11-2022).
                                                                       SpecificationThe disclosure is objected to because of the following informalities: 
Currently the last sentence of ([0008]) in the instant application’s specifications reads “The shinkage-induced natural wave...” It should read, “The shrinkage-induced natural wave…”
Currently the third to last sentence of ([0009]) in the instant application’s specifications reads “Animal-based gelatins may also have an offensive oder...” It should read, “Animal-based gelatins may also have an offensive odor…”
Currently, ([0027]) reads “…Because the artificial botanical 20 is produced using the aqueous agar-based solidifying mixture 22, no animal-based gelatin products are.” It seems that the word “used” is missing at the end such that the sentence would read “Because the artificial botanical 20 is produced using the aqueous agar-based solidifying mixture 22, no animal-based gelatin products are used.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "cavity casting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Noting, that there is sufficient antecedent basis for “flower cavity casting”
                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 8-9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolina Delgado (Biofabricating Materials, 2019, hereinafter Delgado)Regarding claim 1-2, 	
An artificial flower process of fabricating an artificial flower, comprising: 
producing an agar-based mixture by mixing agar, glycerin, and water; 
producing a boiled agar-based mixture by boiling the agar-based mixture; 
flower cavity casting the boiled agar-based mixture in a flower mold cavity; 
solidifying the artificial flower by cooling the boiled agar-based mixture cavity casted in the flower mold cavity; and 
removing the artificial flower from the flower mold cavity.
Further comprising generating a colored agar-based mixture by adding a colorant to the agar-based mixture.
Delgado teaches the following:
(Crafting Materials) teaches that a mix of bio-polymer including Agar, Gelatine may be used. Adding that Glycerine is added is increase the flexibility. (Agar Bio-plastics, Bio-foil) gives examples in which the Bio-foil fabricated includes 4 gr Agar, 3 gr Glycerine, 400 ml Water and a TBD Pigment. Where the pigment is understood to act as applicant’s colorant.
(Agar Bio-plastics, How To) teaches to first warm water in a pot 2. Add your plasticiser (Glycerine) 3. Add your polymer (Agar or Agar and Gelatine) 4. Mix gently at 60 ºC so that Agar is dissolved with the Glycerine. 5. Simmer more for 80ºC. 6.

    PNG
    media_image1.png
    227
    192
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    714
    1000
    media_image2.png
    Greyscale
(Agar Bio-plastics, How To) teaches the next step 7. Prepare your colours in jars. 8. Once it becomes thicker like a syrup, mix your colours on the jars and gently cast in moulds. Additionally, (Alginate Bio-film, Results) shows two figures in which a molding of a leaf is depicted and the leaf is itself used as the molding surface. It should be noted that the case law for the change of shape regarding the mold implemented may be recited, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
 (Agar Bio-plastics, How To) teaches the next step 9. Let it dry on a ventilate and dry room.
As depicted in the two figures found on (Pg. 16) within the bio-foil section and which are reproduced below. It is shown that the molded article is removed from the mold cavity. Noting that the removal of the molded item is also shown above in the figures from the Alginate Bio-film, Results sections. 
    PNG
    media_image3.png
    307
    800
    media_image3.png
    Greyscale

Regarding claim 8-9, 	
Further comprising adding a soap to the boiled agar-based mixture.
Further comprising producing a soapy agar-based mixture by adding a soap to the boiled agar-based mixture at 1 ml of the soap to 6 grams of the agar.
Delgado teaches the following:
(Crafting Materials) teaches that Green Soaps and emulsifiers can be added to create foams from the bioplastic materials. With (Gelatine Bio-Plastics, Bio-Foam) which teaches a recipe that utilizes 10ml of soap. Where the addition of soap is understood to impact the foaming ability of the material being produced. Accordingly, citing the case law for result effective variables, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. See,  In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 12,
Further comprising cooling the cavity casting of the boiled agar-based mixture in the flower mold cavity.
Delgado teaches the following:
 (Agar Bio-plastics, How To) teaches the next step 9. Let it dry on a ventilate and dry room. As shown in (Fig. 1 & 2) of the bio-foil section the molded article is removed from the mold cavity. Noting that the removal of the molded item is also shown above in the figures from the Alginate Bio-film, Results sections.
B.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado and in further view of Anton Paar (The Influence of Particles on Suspension Rheology, 2017, hereinafter Paar) 
Regarding claim 6, 	
Wherein the producing of the agar-based mixture mixes the agar, the glycerin, and the water at a 2:1:30 ratio by weight.
Delgado teaches the following:
(Crafting Materials) teaches that a mix of bio-polymer including Agar, Gelatine may be used. Adding that Glycerine is added is increase the flexibility. (Agar Bio-plastics, Bio-foil) gives examples in which the Bio-foil fabricated includes 4 gr Agar, 3 gr Glycerine, 400 ml Water and a TBD Pigment. 
Regarding Claim 6, Delgado is silent on optimizing the amount of water and powder implemented in the mixture. In analogous art for a study on the impact of particles in a rheological suspension, Paar suggests details regarding optimizing the number of particles utilized in a suspension, and the amount of water utilized:
(Abstract, ¶2) teaches that many liquid products, paints, inks, beverages, medicine, slurries, or shower gels contain various types of particles to achieve the desired final product or adjust processing properties. A low particle volume fraction (termed “solid fraction” hereafter) typically induces shear-thinning behavior, whereas high particle concentrations might result in shear thickening. However, the materials’ viscoelasticity not only depends on the concentration of particles but also on particle shape and particle size. As such, the concentration of particles is understood to impact the viscosity of the slurry, for the same amount of water utilized. As such, it follows the implementing less water and thus increasing the concentration would impact the viscosity of the suspension fabricated.  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing an agar-based mixture that comprises mixing agar, glycerin, and water of Delgado by utilizing an optimized concentration of particles in a slurry, as taught by Paar. 
	Highlighting, optimizing the concentration of glycerine optimizes flexibility (Delgado) and optimizing the concentration of particles utilized in a slurry has an impact on rheology of the slurry, including shear thickening, (Paar Abstract, ¶2) which are result effective variables clearly noted by the references. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
C.) Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado and in further view of Agnes Olive (Biomaterials, 2019, hereinafter Olive)
Regarding claim 7, 	
Further comprising adding a mica powder to the agar-based mixture at a 1:40 ratio by weight of the agar.
Regarding Claim 7, Delgado teaches the entirety of claim 1 including producing an agar-based mixture that comprises mixing agar, glycerin, and water then boiling the agar-based mixture, followed by casting the boiled agar-based mixture in a flower mold cavity finally solidifying by cooling the boiled agar-based mixture and removing the artificial flower from the flower mold cavity. Delgado also teaching implementing a pigment to change the color of the agar-based mixture produced. Delgado also teaching implementing a filler such as chalk as a means for avoiding shrinkage. Delgado is silent on implementing mica powder. In analogous art for bioplastics that utilize agar, Olive suggests details implementing Mica as a pigment in a bioplastic that comprises agar, and in this regard Olive teaches the following:
(Microscope Test) teaches that agar + mica jelly + acrylic gelatin + hemp / activated carbon jelly + mica two colors + tapioca starch was added to egg packaging cardboard dyed silk with bacteria. This was cut into strips and placed in the microscope. As shown, in the figures provided various types of color (mica) was implemented as a pigment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing an agar-based mixture that comprises mixing agar, glycerin, and water then boiling the agar-based mixture, followed by casting the boiled agar-based mixture in a flower mold cavity finally solidifying by cooling the boiled agar-based mixture and removing the artificial flower from the flower mold cavity, also teaching implementing a pigment to change the color of the agar-based mixture produced and implementing a filler such as chalk as a means for avoiding shrinkage of Delgado. By utilizing Mica as a pigment in a biomaterial that comprises agar, as taught by Olive. Highlighting, implementation of Mica as a pigment in a biomaterial that comprises agar allows for changing the color the biomaterial produced. Adding that simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Additionally the case law for result effective variable may be recited due to Mica’s impact on various attributes affected by its inclusion during processing and of the final product produced namely the color of the agar comprising bioplastic fabricated.  Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).E.) Claim(s) 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado in view of Paar and in further view of Olive
Regarding claim 13,
An artificial flower process of fabricating an all-natural, edible, and vegan artificial flower, comprising: 
producing an aqueous agar-based artificial flower mixture by mixing agar, glycerin, and water at a 2:1:30 ratio by weight; 
producing a boiled agar-based artificial flower mixture by boiling the aqueous agar- based artificial flower mixture; 
producing a boiled and colored agar-based artificial flower mixture by adding a mica powder to the boiled agar-based artificial flower mixture at a 1:40 ratio by weight of the agar; 
cavity casting the all-natural, edible, and vegan artificial flower by pouring the boiled and colored agar-based artificial flower mixture in a flower-shaped mold cavity;
solidifying the all-natural, edible, and vegan artificial flower by cooling the cavity casting of the all-natural, edible, and vegan artificial flower in the flower-shaped mold cavity; and 
when solidified, removing the all-natural, edible, and vegan artificial flower from the flower-shaped mold cavity.
Delgado teaches the following:
(Crafting Materials) teaches that a mix of bio-polymer including Agar, Gelatine may be used. Adding that Glycerine is added is increase the flexibility. (Agar Bio-plastics, Bio-foil) gives examples in which the Bio-foil fabricated includes 4 gr Agar, 3 gr Glycerine, 400 ml Water and a TBD Pigment. Where the amount of Glycerine implemented is understood to impact the degree of flexibility. As such, the case law for result effective variables may be cited. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. See, In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
(Agar Bio-plastics, How To) teaches to first warm water in a pot 2. Add your plasticiser (Glycerine) 3. Add your polymer (Agar or Agar and Gelatine) 4. Mix gently at 60 ºC so that Agar is dissolved with the Glycerine. 5. Simmer more for 80ºC. 6.
(Agar Bio-plastics, How To) teaches the next step 7. Prepare your colours in jars. 8. Once it becomes thicker like a syrup, mix your colours on the jars and gently cast in moulds. Highlighting, (Alginate Bio-film, Results) which shows two figures in which a molding of a leaf is depicted and the leaf is itself used as the molding surface. 
 (Agar Bio-plastics, How To) teaches the next step 9. Let it dry on a ventilate and dry room.
As shown in (Fig. 1 & 2) of the bio-foil section the molded article is removed from the mold cavity. Noting that the removal of the molded item is also shown above in the figures from the Alginate Bio-film, Results sections. 
Regarding Claim 13, Delgado teaches the majority of claim 13 including producing an agar-based mixture that comprises mixing agar, glycerin, and water then boiling the agar-based mixture, followed by casting the boiled agar-based mixture in a flower mold cavity finally solidifying by cooling the boiled agar-based mixture and removing the artificial flower from the flower mold cavity. Delgado is silent on optimizing the amount of water and powder implemented in the mixture. In analogous art for a study on the impact of particles in a rheological suspension, Paar suggests details regarding optimizing the number of particles utilized in a suspension, and the amount of water utilized, and in this regard Paar teaches the following:
(Abstract, ¶2) teaches that many liquid products, paints, inks, beverages, medicine, slurries, or shower gels contain various types of particles to achieve the desired final product or adjust processing properties. A low particle volume fraction (termed “solid fraction” hereafter) typically induces shear-thinning behavior, whereas high particle concentrations might result in shear thickening. However, the materials’ viscoelasticity not only depends on the concentration of particles but also on particle shape and particle size. As such, the concentration of particles is understood to impact the viscosity of the slurry, for the same amount of water utilized. As such, it follows the implementing less water and thus increasing the concentration would impact the viscosity of the suspension fabricated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing an agar-based mixture that comprises mixing agar, glycerin, and water then boiling the agar-based mixture, followed by casting the boiled agar-based mixture in a flower mold cavity finally solidifying by cooling the boiled agar-based mixture and removing the artificial flower from the flower mold cavity, also teaching implementing a pigment to change the color of the agar-based mixture produced and implementing a filler such as chalk as a means for avoiding shrinkage of Delgado. By utilizing an optimized concentration of particles in a slurry, as taught by Paar. Highlighting, optimizing the concentration of particles utilized in a slurry has an impact on rheology of the slurry, including shear thickening, (Abstract, ¶2). Additionally, and/or alternatively, the case law for result effective variable may be recited due to the impact the concentration of particles utilized in a slurry has on the on the rheology of a slurry.  Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).Regarding Claim 13, Delgado teaching the same as detailed above. Delgado is silent on implementing mica powder. In analogous art for bioplastics that utilize agar, Olive suggests details implementing Mica as a pigment in a bioplastic that comprises agar, and in this regard Olive teaches the following:
(Microscope Test) teaches that agar + mica jelly + acrylic gelatin + hemp / activated carbon jelly + mica two colors + tapioca starch was added to egg packaging cardboard dyed silk with bacteria. This was cut into strips and placed in the microscope. As shown, carious types of color mica was implemented as a pigment
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing an agar-based mixture that comprises mixing agar, glycerin, and water then boiling the agar-based mixture, followed by casting the boiled agar-based mixture in a flower mold cavity finally solidifying by cooling the boiled agar-based mixture and removing the artificial flower from the flower mold cavity, also teaching implementing a pigment to change the color of the agar-based mixture produced and implementing a filler such as chalk as a means for avoiding shrinkage of Delgado. By utilizing Mica as a pigment in a biomaterial that comprises agar, as taught by Olive. Highlighting, implementation of Mica as a pigment in a biomaterial that comprises agar allows for changing the color the biomaterial produced. Adding that simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Additionally, and/or alternatively, the case law for result effective variable may be recited due to Mica impact on various attributes affected by its inclusion during processing and of the final product produced namely the color of the agar comprising bioplastic fabricated.  Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 14,
Further comprising producing a soapy agar-based artificial flower mixture by adding a soap to the boiled and colored agar-based artificial flower mixture at 1 ml of the soap to 6 grams of the agar.
Delgado teaches the following:
(Crafting Materials) teaches that Green Soaps and emulsifiers can be added to create foams from the bioplastic materials. With (Gelatine Bio-Plastics, Bio-Foam) which teaches a recipe that utilizes 10ml of soap. Where the addition of soap is understood to impact the foaming ability of the material being produced. Accordingly, citing the case law for result effective variables, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. See,  In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
                                                                          Conclusion
https://en.wikipedia.org/wiki/Slurry - (Determining Solid Fractions) teaches that the amount of solids implemented in a slurry impacts various aspects of the slurry including the slurries density. 
Wikipedia’s Article on Mica, (Mica, 2019, hereinafter WAOM) – teaches in (Ground Mica, ¶2) teaches that the plastics industry used dry-ground mica as an extender and filler, especially in parts for automobiles as lightweight insulation to suppress sound and vibration. Mica is used in plastic automobile fascia and fenders as a reinforcing material, providing improved mechanical properties and increased dimensional stability, stiffness, and strength.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741